Exhibit 10.7


SECURITY AGREEMENT
(Domestic Revolving Line of Credit)
 
1. THE SECURITY.  The undersigned GSE Systems, Inc. and GSE Power Systems, Inc.
(collectively, the "Pledgor") hereby assign and grant to Bank of America, N.A.
(the "Bank") a security interest in their respective property described as
follows, whether now owned or hereafter acquired ("Collateral"):
 
(a) All accounts, contract rights, chattel paper, instruments, deposit accounts,
letter of credit rights, payment intangibles and general intangibles, including
all amounts due to the Pledgor from a factor; rights to payment of money from
the Bank under any Swap Contract (as defined in Paragraph 2 below); and all
returned or repossessed goods which, on sale or lease, resulted in an account or
chattel paper.
 
(b) All inventory, including all materials, work in process and finished goods.
 
(c) All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Pledgor.
 
(d) All of the Pledgor’s deposit accounts with the Bank. The Collateral shall
include any renewals or rollovers of the deposit accounts, any successor
accounts, and any general intangibles and choses in action arising therefrom or
related thereto.
 
(e) All instruments, notes, chattel paper, documents, certificates of deposit,
securities and investment property of every type.  The Collateral shall include
all liens, security agreements, leases and other contracts securing or otherwise
relating to the foregoing.
 
(f) All general intangibles, including, but not limited to, (i) all patents, and
all unpatented or unpatentable inventions; (ii) all trademarks, service marks,
and trade names; (iii) all copyrights and literary rights; (iv) all computer
software programs; (v) all mask works of semiconductor chip products; (vi) all
trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems.  The Collateral shall include all goodwill connected with or symbolized
by any of such general intangibles; all contract rights, documents,
applications, licenses, materials and other matters related to such general
intangibles; all tangible property embodying or incorporating any such general
intangibles; and all chattel paper and instruments relating to such general
intangibles.
 
(g) All negotiable and nonnegotiable documents of title covering any Collateral.
 
(h) All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.
 
(i) All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral.
 
(j) All books and records pertaining to any Collateral, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory ("Books and Records").
 
(k) All present and future property encompassed by the category described as
commercial tort claims, as defined in the Uniform Commercial Code (“Commercial
Tort Claims”).
 


 

 
 
 
1

--------------------------------------------------------------------------------

 

2. INDEBTEDNESS.
 
(a)  The Collateral secures all Indebtedness of the Pledgor to the Bank.  Each
party obligated under any Indebtedness is referred to in this Agreement as a
“Debtor.” "Indebtedness" means, with respect to that certain $1,500,000 domestic
revolving line of credit arising under that certain Loan Agreement (Domestic
Revolving Line of Credit) (the “Loan Agreement”) and related agreements,
documents and instruments entered into between Bank and Pledgor as of even date
herewith, as now in effect and as amended, renewed or restated in the future,
all debts, obligations or liabilities now or hereafter existing, absolute or
contingent of the Debtor or any one or more of them to the Bank, whether
voluntary or involuntary, whether due or not due, or whether incurred directly
or indirectly or acquired by the Bank by assignment or otherwise.  Indebtedness
shall include, without limitation, all obligations of the Debtor arising under
any Swap Contract. “Swap Contract” means any interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, securities puts, calls,
collars, options or forwards or any combination of, or option with respect to,
these or similar transactions now or hereafter entered into between the Debtor
and the Bank.
 
(b)  In addition to the Collateral described above, any other personal property
collateral described in any security agreement now or hereafter entered into
between Debtor and Bank (the “Additional Collateral”) shall also secure the
Indebtedness; provided, however, that to the extent the Additional Collateral
secures any present or future obligations of Debtor to Bank that are not
guaranteed by the Export-Import Bank of the United States under its Working
Capital Guarantee Program (the “Non-Ex-Im Bank Obligations”), the Additional
Collateral shall be applied first to the satisfaction of the Non-Ex-Im Bank
Obligations and the balance, if any, to the Indebtedness.
 
3. PLEDGOR'S COVENANTS.  The Pledgor represents, covenants and warrants that
unless compliance is waived by the Bank in writing:
 
(a) Pledgor shall execute any and all such documents as the Bank may request,
including without limitation, financing statements pursuant to the Uniform
Commercial Code in the jurisdiction in which the Collateral is located or in
which Borrower resides or is formed or organized, as applicable (the “Uniform
Commercial Code”) to preserve and maintain the priority of the lien created
hereby on the Collateral, and shall pay to the Bank on demand any expenses
incurred by the Bank in connection with the preparation, execution and filing of
any such documents.  Said financing statements shall be filed in such offices as
the Bank deems advisable under the Uniform Commercial Code.  Pledgor hereby
authorizes the Bank to file all financing statements, refilings, continuations
and amendments thereof as the Bank deems necessary or advisable to create,
preserve and protect said lien and security interest.  Pledgor shall cooperate
with the Bank in obtaining control of deposit accounts, letter of credit rights
and any other Collateral for which control is necessary for perfection under the
Uniform Commercial Code.
 
(b) The Pledgor will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands; and keep accurate Books and Records.
 
(c) The Pledgor's chief executive office is located, in the state specified on
the signature page hereof.  In addition, the Pledgor is incorporated in or
organized under the laws of the state specified on such signature page.  The
Pledgor shall give the Bank at least thirty (30) days notice before changing its
chief executive office or state of incorporation or organization.  The Pledgor
will notify the Bank in writing prior to any change in the location of any
Collateral, including the Books and Records.
 
(d) The Pledgor will notify the Bank in writing prior to any change in the
Pledgor's name, identity or business structure.
 
(e) Unless otherwise agreed, the Pledgor has not granted and will not grant any
security interest in any of the Collateral except to the Bank, and will keep the
Collateral free of all liens, claims, security interests and encumbrances of any
kind or nature except the security interest of the Bank.
 
2

--------------------------------------------------------------------------------


(f) The Pledgor will promptly notify the Bank in writing of any event which
affects the value of the Collateral, the ability of the Pledgor or the Bank to
dispose of the Collateral, or the rights and remedies of the Bank in relation
thereto, including, but not limited to, the levy of any legal process against
any Collateral and the adoption of any marketing order, arrangement or procedure
affecting the Collateral, whether governmental or otherwise.
 
(g) The Pledgor shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral, including but not limited to taxes, assessments,
insurance premiums, repairs, rent, storage costs and expenses of sales, and any
costs to perfect the Bank’s security interest (collectively, the “Collateral
Costs”).  Without waiving the Pledgor's default for failure to make any such
payment, the Bank at its option may pay any such Collateral Costs, and discharge
encumbrances on the Collateral, and such Collateral Costs payments shall be a
part of the Indebtedness and bear interest at the rate set out in the
Indebtedness.  The Pledgor agrees to reimburse the Bank on demand for any
Collateral Costs so incurred.
 
(h) Until the Bank exercises its rights to make collection, the Pledgor will
diligently collect all Collateral.
 
(i) If any Collateral is or becomes the subject of any registration certificate,
certificate of deposit or negotiable document of title, including any warehouse
receipt or bill of lading, the Pledgor shall immediately deliver such document
to the Bank, together with any necessary endorsements.
 
(j) The Pledgor will not sell, lease, agree to sell or lease, or otherwise
dispose of any Collateral except with the prior written consent of the Bank;
provided, however, that the Pledgor may sell inventory in the ordinary course of
business.
 
(k) The Pledgor will maintain and keep in force insurance covering the
Collateral against fire and extended coverages (including without limitation
windstorm coverage, and hurricane coverage as applicable), to the extent that
any Collateral is of a type which can be so insured.  Such insurance shall
require losses to be paid on a replacement cost basis, be issued by insurance
companies acceptable to the Bank and include a loss payable endorsement in favor
of the Bank in a form acceptable to the Bank.  Upon the request of the Bank, the
Pledgor will deliver to the bank a copy of each insurance policy, or, if
permitted by the Bank, a certificate of insurance listing all insurance in
force.
 
(l) The Pledgor will not attach any Collateral to any real property or fixture
in a manner which might cause such Collateral to become a part thereof unless
the Pledgor first obtains the written consent of any owner, holder of any lien
on the real property or fixture, or other person having an interest in such
property to the removal by the Bank of the Collateral from such real property or
fixture.  Such written consent shall be in form and substance acceptable to the
Bank and shall provide that the Bank has no liability to such owner, holder of
any lien, or any other person.
 
(m) The Pledgor shall not withdraw funds from any deposit account which is part
of the Collateral without the Bank's prior written consent.  The Pledgor agrees
that, upon maturity of any deposit account with a maturity date, such deposit
account shall be renewed at the Bank’s then prevailing rate of interest for
successive ninety (90) day periods (or such other time period as may be agreed
by the Bank and the Pledgor).  Notwithstanding the Bank's security interest in
the proceeds of the deposit accounts, the Bank will continue to pay to the
Pledgor interest accruing thereunder until the occurrence of a default under
this Agreement.
 
(n) Exhibit A to this Agreement is a complete list of all patents, trademark and
service mark registrations, copyright registrations, mask work registrations,
and all applications therefor, in which the Pledgor has any right, title, or
interest, throughout the world.  To the extent required by the Bank in its
discretion, the Pledgor will promptly notify the Bank of any acquisition (by
adoption and use, purchase, license or otherwise) of any patent, trademark or
service mark registration, copyright registration, mask work registration, and
applications therefor, and unregistered trademarks and service marks and
copyrights, throughout the world, which are granted or filed or acquired after
the date hereof or which are not listed on the Exhibit.  The Pledgor authorizes
the Bank, without notice to the Pledgor, to modify this Agreement by amending
the Exhibit to include any such Collateral.
 
3

--------------------------------------------------------------------------------


(o) The Pledgor will, at its expense, diligently prosecute all patent, trademark
or service mark or copyright applications pending on or after the date hereof,
will maintain in effect all issued patents and will renew all trademark and
service mark registrations, including payment of any and all maintenance and
renewal fees relating thereto, except for such patents, service marks and
trademarks that are being sold, donated or abandoned by the Pledgor pursuant to
the terms of its intellectual property management program.  The Pledgor also
will promptly make application on any patentable but unpatented inventions,
registerable but unregistered trademarks and service marks, and copyrightable
but uncopyrighted works.  The Pledgor will at its expense protect and defend all
rights in the Collateral against any material claims and demands of all persons
other than the Bank and will, at its expense, enforce all rights in the
Collateral against any and all infringers of the Collateral where such
infringement would materially impair the value or use of the Collateral to the
Pledgor or the Bank.  The Pledgor will not license or transfer any of the
Collateral, except for such licenses as are customary in the ordinary course of
the Pledgor's business, or except with the Bank's prior written consent.
 
4. ADDITIONAL OPTIONAL REQUIREMENTS.  The Pledgor agrees that the Bank may at
its option at any time, whether or not the Pledgor is in default:
 
(a) Require the Pledgor to deliver to the Bank (i) copies of or extracts from
the Books and Records, and (ii) information on any contracts or other matters
affecting the Collateral.
 
(b) Examine the Collateral, including the Books and Records, and make copies of
or extracts from the Books and Records, and for such purposes enter at any
reasonable time upon the property where any Collateral or any Books and Records
are located.
 
(c) Require the Pledgor to deliver to the Bank any instruments, chattel paper or
letters of credit which are part of the Collateral, and to assign to the Bank
the proceeds of any such letters of credit.
 
(d) Notify any account debtors, any buyers of the Collateral, or any other
persons of the Bank's interest in the Collateral.
 
5. DEFAULTS.  Any one or more of the following shall be a default hereunder:
 
(a) Any Indebtedness is not paid when due, or any default occurs under any
agreement relating to the Indebtedness, after giving effect to any applicable
grace or cure periods.
 
(b) The Pledgor breaches any term, provision, warranty or representation under
this Agreement, or under any other obligation of the Pledgor to the Bank, and
such breach remains uncured after any applicable cure period.
 
(c) The Bank fails to have an enforceable first lien (except for any prior liens
to which the Bank has consented in writing) on or security interest in the
Collateral.
 
(d) Any custodian, receiver or trustee is appointed to take possession, custody
or control of all or a substantial portion of the property of the Pledgor or of
any guarantor or other party obligated under any Indebtedness.
 
(e) The Pledgor or any guarantor or other party obligated under any Indebtedness
becomes insolvent, or is generally not paying or admits in writing its inability
to pay its debts as they become due, fails in business, makes a general
assignment for the benefit of creditors, dies, or commences any case, proceeding
or other action under any bankruptcy or other law for the relief of, or relating
to, debtors.
 
4

--------------------------------------------------------------------------------


(f) Any case, proceeding or other action is commenced against the Pledgor or any
guarantor or other party obligated under any Indebtedness under any bankruptcy
or other law for the relief of, or relating to, debtors.
 
(g) Any involuntary lien of any kind or character attaches to any Collateral,
except for liens for taxes not yet due.
 
(h) The Pledgor has given the Bank any false or misleading information or
representations.
 
6. BANK'S REMEDIES AFTER DEFAULT.  In the event of any default, the Bank may do
any one or more of the following, to the extent permitted by law:
 
(a) Declare any Indebtedness immediately due and payable, without notice or
demand.
 
(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code and any other applicable law.
 
(c) Enforce the security interest of the Bank in any deposit account of the
Pledgor maintained with the Bank by applying such account to the Indebtedness.
 
(d) Require the Pledgor to obtain the Bank's prior written consent to any sale,
lease, agreement to sell or lease, or other disposition of any Collateral
consisting of inventory.
 
(e) Require the Pledgor to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.
 
(f) Require the Pledgor to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Bank's exclusive
control.
 
(g) Require the Pledgor to assemble the Collateral, including the Books and
Records, and make them available to the Bank at a place designated by the Bank.
 
(h) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Pledgor's equipment, if the Bank deems such use necessary or advisable in
order to take possession of, hold, preserve, process, assemble, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.
 
(i) Demand and collect any payments on and proceeds of the Collateral.  In
connection therewith the Pledgor irrevocably authorizes the Bank to endorse or
sign the Pledgor's name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Pledgor
and remove therefrom any payments and proceeds of the Collateral.
 
(j) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all without prior notice to the Pledgor.
 
(k) Use or transfer any of the Pledgor's rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral.  The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor.  As used in this paragraph,
"Intellectual Property" includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.
 
5

--------------------------------------------------------------------------------


(l) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral.  The Pledgor hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.
 
(m) Take such measures as the Bank may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor's attorney-in-fact to perform all acts and execute all documents
in connection therewith.
 
(n) Without notice or demand to the Pledgor, set off and apply against any and
all of the Indebtedness any and all deposits (general or special, time or
demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank's agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor's
Indebtedness.
 
(o) Exercise any other remedies available to the Bank at law or in equity.
 
7. Consent to Jurisdiction.  TO INDUCE THE BANK TO ACCEPT THIS AGREEMENT, THE
PLEDGOR IRREVOCABLY AGREES THAT, SUBJECT TO THE BANK’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS AGREEMENT WILL BE LITIGATED IN STATE OR FEDERAL COURT HAVING SITUS IN
BALTIMORE, MARYLAND.  THE PLEDGOR HEREBY CONSENTS AND SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN BALTIMORE, MARYLAND,
WAIVES PERSONAL SERVICE OF PROCESS UPON THE PLEDGOR, AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO THE PLEDGOR AT THE
ADDRESS STATED ON THE SIGNATURE PAGE HEREOF AND SERVICE SO MADE WILL BE DEEMED
TO BE COMPLETED UPON ACTUAL RECEIPT.  IN ADDITION, THE PLEDGOR HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY DEFENSE ASSERTING
AN INCONVENIENT FORUM IN CONNECTION THEREWITH.
 
8. Waiver of Jury Trial.  THE PLEDGOR AND THE BANK EACH WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (A)
UNDER THIS AGREEMENT OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS AGREEMENT OR (B) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY
SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE.  THE PLEDGOR
AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST THE BANK OR ANY OTHER PERSON
INDEMNIFIED UNDER THIS AGREEMENT ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.
 
9. MISCELLANEOUS.
 
(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Bank to enforce any provision shall not preclude the Bank from
enforcing any such provision thereafter.
 
(b) The Pledgor shall, at the request of the Bank, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Bank may reasonably deem necessary.
 
6

--------------------------------------------------------------------------------


(c) All notes, security agreements, subordination agreements and other documents
executed by the Pledgor or furnished to the Bank in connection with this
Agreement must be in form and substance satisfactory to the Bank.
 
(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of Maryland.  To the extent that the Bank has greater rights
or remedies under federal law, whether as a national bank or otherwise, this
paragraph shall not be deemed to deprive the Bank of such rights and remedies as
may be available under federal law.
 
(e) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law.  Any single or partial
exercise of any right or remedy shall not preclude the further exercise thereof
or the exercise of any other right or remedy.
 
(f) All terms not defined herein are used as set forth in the Uniform Commercial
Code.
 
(g) In the event of any action by the Bank to enforce this Agreement or to
protect the security interest of the Bank in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Pledgor agrees to pay immediately the costs and expenses
thereof, together with reasonable attorneys' fees and allocated costs for
in-house legal services to the extent permitted by law.
 
(h) In the event the Bank seeks to take possession of any or all of the
Collateral by judicial process, the Pledgor hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.
 
(i) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Bank and the Pledgor shall be closed at any time, shall be equally applicable to
any new transactions thereafter.
 
(j) The Bank's rights hereunder shall inure to the benefit of its successors and
assigns.  In the event of any assignment or transfer by the Bank of any of the
Indebtedness or the Collateral, the Bank thereafter shall be fully discharged
from any responsibility with respect to the Collateral so assigned or
transferred, but the Bank shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred.  All representations, warranties and agreements of the Pledgor if
more than one are joint and several and all shall be binding upon the personal
representatives, heirs, successors and assigns of the Pledgor.
 
10. FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM
SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO
THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
[Signatures on next page.]
 

 
 
 
7

--------------------------------------------------------------------------------

 

The parties executed this Agreement as of March 28, 2008, intending to create an
instrument executed under seal.
 




Bank of America, N.A.
 
 
GSE Systems, Inc.
 
By:           /s/ Kevin Mahon
Kevin Mahon
Senior Vice President
 
By:           /s/ Jeffery
Hough                                                      (Seal)
Jeffery Hough
Chief Financial Officer
         
GSE Power Systems, Inc.
 
   
By:           /s/ Jeffery
Hough                                                      (Seal)
Jeffery Hough
Chief Financial Officer





Address where notices to
the Bank are to be sent:
 
 
Address where notices to
the Borrower are to be sent:
 
100 South Charles Street, 2nd Floor
Baltimore, Maryland 21201
Facsimile:                                           
 
7133 Rutherford Road, Suite 200
Baltimore, Maryland 21244
Telephone:                                           
Facsimile:                                           





GSE Systems, Inc. and GSE Power Systems, Inc.
Chief executive office:
7133 Rutherford Rd., Suite 200
Baltimore, MD 21244


GSE Systems, Inc. and GSE Power Systems, Inc.
State of incorporation or organization:


Delaware








 
 
 



 
 
 
8

--------------------------------------------------------------------------------

 



 
Exhibit A
 
Intellectual Property






 
TRADEMARKS
 
Trademark
Registration Number
Owner
Registration
   
D/3
2,436,421
GSE Systems, Inc.
D/3 Manager Stylized
2,803,881
GSE Systems, Inc.
ESMART
2,784,856
GSE Systems, Inc.
Facets GSE Systems
2,4 72,790
GSE Systems, Inc.
Services & Support & Design
   
GAARDS
2,789,627
GSE Systems, Inc.
GSE Systems
2,220,635
GSE Systems, Inc.
GSE Systems
2,124,458
GSE Systems, Inc.
GSE Systems & Designs
2,145,529
GSE Systems, Inc.
SABL
2,438,096
GSE Systems, Inc.
Simsuite Pro
2,777,658
GSE Systems, Inc.
Smarttutor
2,776,533
GSE Systems, Inc.
Strata
2,472,791
GSE Systems, Inc.
Totalvision
2,430,921
GSE Systems, Inc.
Remits-Real-Time
3,182,498
GSE Systems, Inc.
Emergency management
   
Interactive Training System
   
Opensim
2,723,506
GSE Power Systems, Inc.
Retact
1,671,660
GSE Power Systems, Inc.
Thor
2,709,265
GSE Power Systems, Inc.
Openexec
3,195,315
GSE Power Systems, Inc.
Simexec
3,216,973
GSE Power Systems, Inc.



 



   
PATENTS
 
Patent Title
Patent Number
Owner Name
Inventor Name
Real Time Analysis
5,225,147
General Physics International
Lin, Eric K.; Lin, James
Of Light Water Core
 
Engineering & Simulation, Inc.
 
Neutronics
     
Real-Time Analysis
5,619,433
General Physics International
Wang, Guan-Hwa;
Of Power Plant
 
Engineering & Simulation, Inc
Zen-Yow; Lein,
Thennohydraulic Phenomena
   
Horngshyang
Computer Implemented
5,726,914
GSE Systems, Inc.
Janovski, Joseph;
Process And Computer
   
Offutt, Pamela Y.;
Architecture For
   
Manthey; Bruce E.;
Perfonnance Analysis
   
Huff, Wayne L.;
     
Biggs, Philip A.
System And A Method
4,568,288
The Singer Company
Patteson, Michael W.
To Visually Simulate
     
Subsystems In A Fossil
     
Fuel Power Plant Simulator
     
Digital Display Data
4,120,028
The Singer Company
Membrino, Robert J.; Gaughan,
Processor
   
John C.







